     Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 1 of 9




 1                                        ATTACHMENT A

 2                        AFFIDAVIT IN SUPPORT OF APPLICATION
 3
             I, Special Agent David,Neill, being duly sworn, depose and state as follows, to wit:
 4
 5
                             PRELIMINARY BACKGROUND INFORMATION
 6
 7     1.    Your affian.t, David Neill, is a Special Agent of the FBI and is currently ~.ssigned to

 8           the Tucson office. In the course of his official duties, your affiant is responsible for

 9           investigating federal crimes occurring within the District'of Arizona, which include
10           violent crimes. Your affiant has training ;md experience .in investigating such
11           crimes.
12
       2.    The statement$ contained in this Affidavit are based on my experience and
13
             background as a law enforcement officer and on information provided by other law
14
             enforcement agents. This affidavit is intended to show merely that there is sufficient
15
16           probable cause for the requested warrant and does not set forth all of my knowledge

17           about this matter.

18     3.    I make this affidavit in support of an application for a search warrant for a warrant
19           and order pursuant to Fed. R. Crim. P. 41 and 18 U.S.C. §2703(c)(l)(A) authorizing
20           agents of the Federal Bureauoflnvestigation (FBI) to ascertain the physical location
21           of cellular telephone number (480) 845-8555, believed to be utilized by Roy
22           Guadalupe Marquez QUEZADA, and serviced by SPRINT PCS. (hereinafter
                                                   I                        .
23           referred to as "TARGET DEVICE") including but not limited to E-911 Phase II
24           data (or other precise location information) concerning TARGET DEVICE (the
25           "Requested Information") 2 for a period of thirty (30) days, and will lead to narcotics
26
27            2
                Such information shall, where other inform~tion is unavailable, include records
28    reflecting the tower and antenna face ("cell site") used by the Target Device at the start and
      end of any call.                                  ·

                                                  -4-
           Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 2 of 9




       1           trafficking interdiction, firearms trafficking interdiction, interdiction of the
       2           smuggling of illegal aliens, and the identification of other criminal associates.
       3
       4     4.    I have probable cause to believe that evidence of violations of Title 18 United States
       5           Code§ 554, Illegal Export of Firearms, Title !'8 United States Code§ 924(c), Possession
       6           in Furtherance of a Drug Trafficking Crime, and Title 21 United States Code §§ 841 &
       7           846, Conspiracy to Possess with Intent to Distribute a Controlled Substance is located in
       8
                   and within the aforementioned accounts described pelow. I have reason to believe
       9
                   that the member accounts that are the subject of the instant application will have
      10
                   stored information and communications that are relevant to this investigation. Thus,
      11
                   as outlined below, and based on my training and experience, there is_probable cause
      12
                   to believe that evidence, fruits and/or instrumentalities of the aforementioned crimes
      13
                   are located in these accounts.
      14
      15                                       STATUTORY AUTHORITY
      16
             5.    This investigation concerns alleged violations of Title 18 United States Code § 554,
      17
                   Illegal Export of Firearms, Title 18 United States Code § 924(c), Possession in
      18
      19           Furtherance of a Drug Trafficking Crime, and Title 21 United States Code §§ 841
                                                                                                          (


      20           & 846, Conspiracy to Possess with Intent to Dis.tribute a Controlled Substance. This

      21           court has jurisdicti01;1. over these offenses, because the below-described events

      22           occurred within the confines of the District of Arizona
      23
      24     6.    The facts that establish the probable cause necessary for issuance of the Order are

      25           personally known to me, are contained in official government or business records I .

      26          ~,have reviewed; or have been told to me directly by. other members. of the

      27          · investigative team, which includes federal, state,   or local law enforcement officers
      28           with whom I hiwe worked on this investigation. As this affidavit is submitted for a


                                                        -5-



----------------------------------···-                                                    ....
     Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 3 of 9




 1           limited purpose, it does not contain all aspects of this investigation, but only
 2           sufficient information to establish probable cause in support of the issuance of the
 3          requested Order.
 4
 5                             STATEMENT OF PROBABLE CAUSE
 6
 7
       7.   The United States, including the Federal Bureau of Investigation ("FBI") 1s

 8          investigating allegations that cartel members and associates, including Serafm

 9          JIMENEZ, here after referred to as TIMENEZ, and~Roy Guadalupe Marquez

10          QUEZADA, here after referred to .as QUEZADA, as well as members and

11          associates of Cartel De Noreste ("CDN''), who are conspiring with each other; and

12          other individuals yet unknown, to transport and distribute controlled substances,
13          namely methamphetamine, and firearms to United States border cities. The firearms
14-         are being used in furtherance. of drug trafficking in the United States and Mexico
15          and are being transported into the Republic· of Mexico. The investigation has
16          revealed QUEZADA has used cell phones to conduct a narcotics transaction and a
17          firearms transaction in furtherance of drug and firearms-trafficking activity in the
18          District of Arizona. JIMENEZ- is currently negotiating with a FBI Undercover
19          Employee (UCB) to conduct another transaction in the District of Arizona, and
20
            QUEZADA will participate in the delivery of the narcotics and firearms.
21
       8.   There is evidence that information concerning the ongoing use and location of
22
            QUEZADA's cell phone ("TARGET .DEVICE") will provide evidence of a
23
            criminal offense, namely Title 18 United States Code § 554, Illegal Export of
24
            Firearms, Title 18 United States Code § 924(c), Possession in Furtherance of a Drug
25
            Trafficking Crime, and Title 21 United States Code §§ 841 ·& -846, Conspiracy to
26
            Possess with Intent to Distribute a Controlled Substance (the Subject Offenses).
27
28


                                                -6-
     Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 4 of 9




 1     9.     The FBI is aware that JIMENEZ, QUEZADA, and other coconspirators ofthe CDN
 2            and rival cartels are distributing methamphetamines and fn:ea!1zDS to various cities
 3            loi;;ated on the United States bol'..der in order to transport the contraband to cartel
 4
              members in Mexico.
 5
       10.    Previously, at the direction of the FBI, with information obtained from an FBI
 6                                                                      ,
              confidential source (CS), an UCB purchased approximately 732.5 grams of
 7
              methamphetamine from.JIMENEZ and his co-conspirators on or about November
 8
              12, 2020 in Phoenix, Arizona. Both the UCB and CS communicated with JIMENEZ,
 9
              utilizing a cellphone with a Phoenix ai:ea code, in order to set up and coordinate the
10
              transaction. A number of these calls were recorded. While conducting the narcotics
11
              transaction, the UCEreceived a telephone call from an individual later identified as
12
              Roy Guadalup~ Marquez QUEZADA, here after referred to as QUEZADA, who
13
              was using telephone number (480) 845-8555, here after referred to as TARGET
14
              DEVICE. QUEZADA advised that he was calling on behalf of JIMENEZ and
15
16            advised that he had ~ppro~iinately ½ kilogram of methamphetamines and would be

17            driving a Chrysler 300. The above-des·cribed telephone caU was recorded. A short
18            time. later, QUEZADA arrived in a Chrysler 300 with Arizona Registration and
19            provided the UCB with methamphetamine. A second transaction, also coordinated
20            through and by JIMENEZ, was conducted on the same date to obtain an additional
21            approximately ½ kilogram of methamphetamine. The above-described transactions
22            occurred in Phoepix, Arizona within the District of Arizona.
23     1 1.   On or about January 14, 2021, the FBI, through CS initiated another transaction with
24            JJMENEZ. In an unrecorded call, JIMENEZ told CS that he would deliver firearms
25            and narcotics in San Antonio, TX on or about February 23, 2021. During the
26            unrecorded call, CS informed JIMENEZ that the firearms would be provided to the
27            CDN in the Republic of Mexico. On or about January 19, 2021 and January 27,
                    ,-
28            2021, in subsequent text message conversations, CS and JIMENEZ, discussed.the

                                                   -7-
     Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 5 of 9




 1            delivery. Text messages received from JJMENEZ confirmed the intended delivery.
 2            The UCB, and JJMENEZ using a cell phone, also engaged in a series of telephone
 3            calls to arrange the narcotics transaction, which was intended to be transported to
 4            Texas border cities and distributed. On or about February 16, 2021, the UCE
 5
              coordinated with JIMENEZ via cellphone the specifics of the controlled sale of
 6                                                                             -
              narcotics and firearms in San Antonio, Texas. On or about February 20, 2021, the
 7
              UCE, in a recorded telephone call with JIMENEZ, using the same cell phone
 8
              number from previous communications, coordinated the sale of one .50 caliber
 9
              firearm, five AK-47s and approximately five kilograms of methamphetamines. The
10
              negotiated price was approxJmately $26,500 United States Currency. The 'above
11
              coordinate firearms and narcotics transaction was originally scheduled to occur in
12
              February of 2021; however it was reschedu1ed to a later date and the location was
13
              changed to Tucson, AZ.
14
       12.    The FBI, through CS, have continued to coordinate with JIMENEZ, utilizing the
15
16            same phone number, regarding the sale of narcotics and, methamphetamine in

17            Tucson, Arizona. On April 30, 2021, CS coordinated with ~NEZ, utilizing the

18            same phone number, via text message, to update the order and coordinate the sale

19            of four AK-47 rifles, four AR-15 Rifles, one .50 caliber firearm; and approximately

20            eight kilograms of metliamphetamines. CS also confirmed with JJMENEZ that the
21            transaction is scheduled to occur on or about May 18, 2021 in Tucson, AZ.
22     13.    On or about May 4, 2021, the UCE received a missed telephone call from (480)
23            845-8555, TARGET DEVICE. On or about the same date, CS spoke withJIMENEZ
24,           via cell phone, who advised that JIMENEZ's "warehouse guy," who was the first
25            individual to deliver narcotics to the UCE in Phoenix, known to Law Enforcement
26           - as QUEZADA, had tried to call the UCE, utilizing the TARGET DEVICE, as he
27            would be deliveringthe firearms and narcotics to the UCE in i::ucson, AZ.
28


                                                 -8-
                  Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 6 of 9




              1     14.   It is believed that the TARGET DEVICE will be used to communicate with CS
             2            and/or UCE during the time of delivery, and the TARGET DEVICE rp.ay
             3            accompany or be in close proximity to the narcotics and firearms.
             4      15.   Affiant believes that GPS Data location information for the next 30 days on the
             5
                          TARGET DEVICE will assist law .enforcement in its investigations of drug-related
             6
                          individuals and narcotics transactions.
             7
                    16.   In my training and experience, I have learned that SPRINT PCS is a company that
             8
                          provides cellular telephone access to the general public. I also know that providers
             9
                          of cellular telephone service have technical capabilities that allow them to collect
            10
                          ·and generate information about the locations of the cellular telephones to which they
            11
                          prov,ide service, including E-911 Pha~e II data, also known as GPS data or latitude-
            12
                          lon'gitude data and cell-site data, also known as ''tower/face information" or cell
            13
                          tower/sector record.s. E-911 Phase Il da~ provides relatively precise location
            14
                          informatiol). about the cellular telephone itself, either via GPS tracking technology
            15
            16            built into the phone or by triangulating on the device's signal using data from several

            17            of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna

            18            towers covering specific geographic areas) that received a .radio signal from the
            19            cellular telephone and, in some cases, the "sector'' (i.e., faces of the towers) to which
            20            the telephone connected. These towers are often a half-mile or more apart, even in
            21            urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower
            22            closest to a wireless device does not necessarily serve every call made to or from
            23            that device. Accordingly, cell-site data is typically less precise that E-911 Phase Il
            24            data.
            25      17.   Based on my training and experience, I know that SPRINT PCS can collect E-911
            26            Phase Il data a:bout the location of the TARGET DEVICE, including by initiating a
            27            signal to determine the location of the TARGET DEVICE on SPRINT PCS network
            28            or with such other reference points as may be reasonably available.

                                                                -9-



- - - - - - - - - - - - - - - - - - - - - - - - -·-·--·····                -·
     Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 7 of 9




 1     18.   Based on my training and experienc.e, I know that SPRINT PCS can collect cell-site
 2           data abqut the TARGET DEVICE. Based on my training and experience, I know
 3           that for each communication a cellular device makes, its wireless service provider
 4           can typically determine: (1) the date and time of the communication; (2) the
 5
             telephone numbers involved, if any; (3) the cell tower to which the customer
 6
             connected at the beginning of the communication; (4) the cell tower to which the
 7
             customer c?nnected at the eijd of the communication; and (5) the duration of the,
 8
             communication. I also know that wireless providers such as SPRINT PCS typically
 9
             collect and retain celi-site data pertaining tq cellular devices to which they provide
10
             service in their normal course ofbusiness in order to use this information for various
11
             business-related purposes.
12
13                                             Conclusion
14     19.   Based on the preceding factual information, your affiant respectfully s-qbmits that
15           there is probable cause to believe that ascertaining the physical location of cellular
16           telephone number (480) 845-8555, will assist in conducting narcotics trafficking
17           interdiction, firearms trafficking interdiction, and the identification of other criminal
18           associates.
19
20     20.   Further based upon my training and experience, and information derived from this
21           investigation, I know that narcotics traffickers conduct their activities in area_s, both
22           public and private, at all hours of the day and night. This is in large part due to the
23           need for traffickers to conduct their activities in a covert manner. It is therefore
24           respectfully requested that this Co.urt permit geolocation during both daytime and
25           night time hours for the 30-day period of authorization.
26
27     ii.   fu light of the ons,oing investigation referred to in this affidavit, and the need to
28           avoid any one of the adverse results enumerated in 18 U.S.C. § 2705(a)(2), it is

                                                  -10 -
     Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 8 of 9




 1            further requested that this affidavit be filed under seal and that notice of this warrant
 2            be delayed for a period of 30 days.
 3
 4     I swear, under penalty of perjury, that the-foregoing is true and correct.
 5
                                                       Respectfully submitted,
 6

 7                                                           ~ -tJ---~
 8                                                     ·navid Neill Special Agent
                                                       Federal Bureau of Investigation
 9

10
11
12
13
                                                :__~---'--1_,,202_r
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    - 11 -
                           Case 4:21-mb-08510-DTF Document 1-1 Filed 05/07/21 Page 9 of 9



          SEARCHWARRANT RlmJRN "'""• 03/131


                                                                           RETURN
          CASE NO.:
                                  ~Jm0851·8MB
          DATE WARRANT RECEIVED                                 DATE AND TIME MONITORING BEGAN                             PERIOD FOR MONITORING


                                                 SERVICE OF NOTICE WITHIN 10 DAYS

                SERVICE OF NOTICE OF THIS WAR.RANT WAS MADE WITillN 10 CALENDAR DAYS after monitoring
                ended on                            bymeans of:
                                              (date and time)
                     •   DELIVERING a copy of the warrant to                                                                      . the person who was
                                                                                                (name)
          monitored, or whose property was monitored, at                                                                                                   ·OR
                                                                                              (location where service occurred)                               ,

                     •   LEAVING a copy of the warrant at                                                                                 . the person's
                                                                                         (address)
          residence or usual place of abode, with                                                                                        . an individual of
                                                                               (name and age)
          suitable age and discretion, who resides at the location, and by MAILING a copy to the person's last known address of

                                                                            (last known address)

                                                                   UNABLE TO NOTIFY
                  • SERVICE OF NOTICE OF THIS WARRANT HAS NOT BEEN MADE WITHIN 10 CALENDAR DAYS
          because the undersigned agent has thus far been unable to identify the person who was tracked or whose property was
          tracked, and the device or vehicle is registered in a fictitious identity. In the event that the identity of the person who was
          tracked or whose property was tracked is learned, the .govennnent will file with the Court either a Request to Delay
          Notification, pursuant to Crim. R. Fed. P. 4 l(f)(3), or a Notice of Compliance indicatjng the manner of service of a copy of
          the warrant to the person who was tracked or whose property was tracked, pursuant fo Fed. R. Crim. P. 4 l(f)(2)(C).
'-,
      I




                                                                WARRANT NOT EXECUTED
                  tJ ·This Warrant was Not Executed.                                                                                              I
                     (Check this box only if the war,:ant was never executed; and leave the sections above blank; except for the date the warrant was received)

                                                                     CERTIFICATION
           I declare under penalty of perJury that this inventory is correct and                was returned to the designated judge.
            Date:
                                                                                                                (Agent's Signature)           ,


                                                                                                              (Printed Name-and Title)
